                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 18-00468 (A) SJO-1

 Defendant           CROSBY IV, William                                      Social Security No. 5         5   2   5
 akas:   None                                                                (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     Oct.     28   2019

  COUNSEL                                                      Paul W. Blake, Jr. (CJA Appointment)
                                                                            (Name of Counsel)

    PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. § 2114(a): Robbery of United States Property as charged in Count Six of the First Superseding Indictment;
          18 U.S.C. §§ 924(c)(1)(A)(ii): Possess, Use, Carry, and Brandish a Firearm in Furtherance of, and During and in
          Relation to, a Crime of Violence as charged in Count Eight of the First Superseding Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.

Defendant shall pay restitution in the total amount of $238,457 pursuant to 18 U.S.C. § 3663A, to
victims as set forth in a separate victim list prepared by the probation office which this Court adopts
and which reflects the Court's determination of the amount of restitution due to each victim. The
victim list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential
to protect the privacy interests of the victims.

A partial payment of $10,000 shall be paid immediately. Restitution shall be due during the period of
imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons'
Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release
from custody, nominal monthly payments of at least 10% of defendant's gross monthly income but not
less than $100 monthly, whichever is greater, shall be made during the period of supervised release
and shall begin 30 days after the commencement of supervision. Nominal restitution payments are
ordered as the Court finds that the defendant's economic circumstances do not allow for either
immediate or future payment of the amount ordered.

The defendant shall be held jointly and severally liable with co-defendant, Myron Crosby, to the
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 4
 USA vs.     CROSBY IV, William                            Docket No.:   CR 18-00468 (A) SJO-1

extent that he is determined liable for the same victim's losses. The victim's recovery is limited to the
amount of its loss and the defendant's liability for restitution ceases if and when the victim receives
full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default
and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant,
William Crosby IV, is hereby committed on Counts Six and Eight of the First Superseding Indictment
to the custody of the Bureau of Prisons for a term of 132 months. This term consists of 48 months on
Counts Six, and 84 months on Count Eight to be served consecutively to Count Six.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
five years. This term consists of five years on each of Counts Six and Eight of the First Superseding
Indictment, all such terms to run concurrently under the following terms and conditions:

1.     The defendant shall comply with the rules and regulations of the United States Probation &
Pretrial Services Office and General Order 18-10, including the conditions of probation and
supervised release set forth in Section III of General Order 18-10.

2.       The defendant shall not commit any violation of local, state, or federal law or ordinance.

3.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant
shall submit to one drug test within 15 days of release from custody and at least two periodic drug
tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

4.    The defendant shall participate in an outpatient substance abuse treatment and counseling
program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
prescription medications during the period of supervision.

5.    During the course of supervision, the Probation Officer, with the agreement of the defendant
and defense counsel, may place the defendant in a residential drug treatment program approved by the
U.S. Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency,
which may include counseling and testing, to determine if the defendant has reverted to the use of
drugs. The defendant shall reside in the treatment program until discharged by the Program Director
CR-104 (wpd 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                             Page 2 of 4
 USA vs.     CROSBY IV, William                           Docket No.:   CR 18-00468 (A) SJO-1

and Probation Officer.

6.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
Court-ordered treatment to the aftercare contractors during the period of community supervision. The
defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
defendant has no ability to pay, no payment shall be required.

7.     During the period of community supervision, the defendant shall pay the special assessment and
restitution in accordance with this judgment's orders pertaining to such payment.

8.    When not employed or excused by the Probation Officer for schooling, training, or other
acceptable reasons, the defendant shall perform 20 hours of community service per week as directed
by the Probation & Pretrial Services Office.

9.     The defendant shall apply all monies received from income tax refunds to the outstanding
Court-ordered financial obligation. In addition, the defendant shall apply all monies received from
lottery winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
outstanding Court-ordered financial obligation.

10. The defendant shall submit his or her person, property, house, residence, vehicle, papers,
computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or
data storage devices or media, office, or other areas under the defendant's control, to a search
conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a
search may be grounds for revocation. The defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition. Any search pursuant to this condition
will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
defendant has violated a condition of his supervision and that the areas to be searched contain
evidence of this violation.

11.      The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court orders the defendant remanded to the custody of the U.S. Marshal forthwith. Clerk issues
remand order D 10901.

The Court advises the defendant of his right to appeal.

In the interest of justice the Court grants the government's motion to dismiss all remaining counts of
the First Superseding Indictment and the underlying indictment as to this defendant only.

The Court recommends that the Bureau of Prisons consider the defendant for placement in its
Residential Drug Abuse Program (RDAP) in Southern California.

CR-104 (wpd 10/18)                 JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 3 of 4
 USA vs.     CROSBY IV, William                                                            Docket No.:      CR 18-00468 (A) SJO-1

The bond shall be exonerated forthwith.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 28, 2019                                                   Senior Judge, S. James Otero
            Date                                                               U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            October 28, 2019                                         By        Victor Paul Cruz
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                               defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in the
                                                                                           most effective manner.



CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 4 of 4
             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 4
 USA vs.     CROSBY IV, William                                                  Docket No.:      CR 18-00468 (A) SJO-1




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 4
